Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 1 of 11 PageID #:
                                    7036


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

    CHARLES C. FREENY III, BRYAN E.
    FREENY, and JAMES P. FREENY,       Case No. 2:18-cv-00049-JRG-RSP

                        Plaintiffs,

    v.

    FOSSIL GROUP, INC.,

                        Defendant.




                          JOINT PROPOSED VERDICT FORM




   JOINT PROPOSED VERDICT FORM                                             1
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 2 of 11 PageID #:
                                    7037


        Plaintiffs Charles C. Freeny III, Bryan E. Freeny, and James P. Freeny (“the Freenys”)

 and Defendant Fossil Group, Inc. (“Fossil”) hereby submit the following proposed Verdict Form

 for the trial in this matter. Text highlighted in blue is text proposed by Defendant to which

 Plaintiffs have not agreed. Text highlighted in yellow is text proposed by Plaintiffs to which

 Defendant has not agreed.




   JOINT PROPOSED VERDICT FORM                                                                    2
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 3 of 11 PageID #:
                                    7038


                                          VERDICT FORM

        In answering the following questions and filling out this Verdict Form, please follow the

 directions provided throughout the form. Your answer to each question must be unanimous.

 Some of the questions contain legal terms that are defined and explained in detail in the Jury

 Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage or

 any legal term that appears in the questions below. As used herein, “the Freenys” refers to the

 plaintiffs Charles C. Freeny III, Bryan E. Freeny and James P. Freeny. As used herein, “Fossil”

 refers to defendant Fossil Group, Inc.

        We, the jury, unanimously agree to the answers to the following questions:

 SECTION I.            INFRINGEMENT

 In answering the Questions below, check “Yes” or “No” for each listed asserted claim in the
 space provided.

 Question No. 1: Do you find that the Freenys have proven by a preponderance of the evidence
 that Fossil directly infringes the following asserted claims of U.S. Patent No. 6,490,443 (“the
 ’443 Patent”)?

                Claim 90:      Yes ________ No ________

                Claim 91:      Yes ________ No ________

                Claim 94:      Yes ________ No ________

                Claim 106:     Yes ________ No ________

                Claim 107:     Yes ________ No ________

                Claim 110:     Yes ________ No ________

                Claim 122:     Yes ________ No ________

                Claim 123:     Yes ________ No ________

                Claim 125:     Yes ________ No ________

 Please go on to Question No. 2.


   JOINT PROPOSED VERDICT FORM                                                                    3
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 4 of 11 PageID #:
                                    7039


 Question No. 2: Do you find that the Freenys have proven by a preponderance of the evidence
 that Fossil actively induced the infringement of the following asserted claims of U.S. Patent No.
 6,490,443 (“the ’443 Patent”)?

                Claim 90:      Yes ________ No ________

                Claim 91:      Yes ________ No ________

                Claim 94:      Yes ________ No ________

                Claim 106:     Yes ________ No ________

                Claim 107:     Yes ________ No ________

                Claim 110:     Yes ________ No ________

                Claim 122:     Yes ________ No ________

                Claim 123:     Yes ________ No ________

                Claim 125:     Yes ________ No ________

 Please go on to Question No. 3.




   JOINT PROPOSED VERDICT FORM                                                                 4
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 5 of 11 PageID #:
                                    7040


 SECTION II.           VALIDITY

 In answering the Questions below, check “Yes” or “No” for each listed asserted claim in the
 space provided.

 Question No. 3: Do you find that Fossil has proven by clear and convincing evidence that any of
 the following asserted claims of the ’443 Patent are invalid by anticipation?

               Claim 90:      Yes ________ No ________

               Claim 91:      Yes ________ No ________

               Claim 94:      Yes ________ No ________

               Claim 106:     Yes ________ No ________

               Claim 107:     Yes ________ No ________

               Claim 110:     Yes ________ No ________

               Claim 122:     Yes ________ No ________

               Claim 123:     Yes ________ No ________

               Claim 125:     Yes ________ No ________

 Please go on to Question No. 4.




   JOINT PROPOSED VERDICT FORM                                                                 5
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 6 of 11 PageID #:
                                    7041


 Question No. 4: Do you find that Fossil has proven by clear and convincing evidence that any of
 the following asserted claims of the ’443 Patent are invalid by obviousness?

               Claim 90:      Yes ________ No ________

               Claim 91:      Yes ________ No ________

               Claim 94:      Yes ________ No ________

               Claim 106:     Yes ________ No ________

               Claim 107:     Yes ________ No ________

               Claim 110:     Yes ________ No ________

               Claim 122:     Yes ________ No ________

               Claim 123:     Yes ________ No ________

               Claim 125:     Yes ________ No ________



 Answer the next question in Section III below only if you found at least one claim listed in
 Section I infringed (that is, by marking “Yes”) and found that claim not invalid (that is, you
 marked “No” for that same claim) in Section II; otherwise do not answer the following question.




   JOINT PROPOSED VERDICT FORM                                                               6
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 7 of 11 PageID #:
                                    7042


 SECTION III.                LICENSE1

 Question No. 5: Has Fossil shown by a preponderance of the evidence that Fossil has a license
 to the ’443 Patent?


 Yes ________                No ________



 Answer the next question in Section IV below only if you found at least one claim listed in
 Section I infringed (that is, by marking “Yes”), and found that claim not invalid (that is, you
 marked “No” for that same claim) in Section II, and you answered “No” to Question No. 5;
 otherwise do not answer the following question.




 1
   Plaintiffs’ Position: Plaintiffs object to the inclusion of “license” or “license and release” in the proposed verdict
 form as premature because the court has ordered further discovery on Defendant’s defense and the parties do not
 know the terms of the alleged sublicense. Without such information, it is impossible for the parties to craft a
 question on the verdict form that is accurate and consistent with the terms of the alleged sublicense. Plaintiffs
 reserve the right to propose alterative language relating to “license” should the alleged sublicense is discovered.


     JOINT PROPOSED VERDICT FORM                                                                                      7
     CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 8 of 11 PageID #:
                                    7043


 SECTION IIIIV.            DAMAGES

 Question No. 56: What sum of money, if paid now in cash, do you find from a preponderance of
 the evidence23 is adequate to compensate the Freenys for the conduct you found to infringe?


                  Damages:          $ ____________________________________________



 I certify that the foregoing answers each represent the unanimous decision of the trial jury.



 Foreperson’s Signature: _____________________________                          Date: ______________




 2
   Defendant’s Position: Plaintiffs are required to prove damages by a preponderance of the evidence when
 calculating damages using apportionment. Finjan, Inc. v. Blue Coat Sys., 879 F.3d 1299, 1309–10 (Fed. Cir. 2018).
 3
   Plaintiffs’ Position: Defendant’s proposed inclusion of “from a preponderance of the evidence” language is
 inappropriate because the standard is not used with regard to an award of damages.


     JOINT PROPOSED VERDICT FORM                                                                               8
     CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 9 of 11 PageID #:
                                    7044


 Dated: July 15, 2019               Respectfully submitted,

                                    / Jennifer L. Gilbert

                                    Christopher D. Banys SBN: 230038 (California)
                                    Richard C. Lin        SBN: 209233 (California)
                                    Jennifer L. Gilbert   SBN: 255820 (California)
                                    1030 Duane Avenue
                                    Santa Clara, CA 95054
                                    Tel: (650) 308-8505
                                    Fax: (650) 353-2202
                                    cdb@banyspc.com
                                    rcl@banyspc.com
                                    jlg@banyspc.com


                                    Local Counsel:

                                    TRUELOVE LAW FIRM, PLLC
                                    Kurt Truelove
                                    Texas Bar No. 24013653
                                    100 West Houston
                                    P.O. Box 1409
                                    Marshall, Texas 75671
                                    Telephone: (903) 938-8321
                                    Facsimile: (903) 215-8510
                                    Email: kurt@truelovelawfirm.com

                                    ATTORNEYS FOR PLAINTIFFS
                                    CHARLES C. FREENY III, BRYAN E.
                                    FREENY, AND JAMES P. FREENY




   JOINT PROPOSED VERDICT FORM                                                  9
   CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 10 of 11 PageID #:
                                    7045



                                      /s/ Noel F. Chakkalakal
                                     Neil J. McNabnay
                                     Texas Bar No. 24002583
                                     mcnabnay@fr.com
                                     David B. Conrad
                                     Texas Bar No. 24049042
                                     conrad@fr.com
                                     Thomas H. Reger II
                                     Texas Bar No. 24032992
                                     reger@fr.com
                                     Noel F. Chakkalakal
                                     Texas Bar No. 24053676
                                     chakkalakal@fr.com
                                     Michael A. Vincent
                                     Texas Bar No. 24105738
                                     vincent@fr.com
                                     Collin J. Marshall
                                     Texas Bar No. 24109509
                                     cmarshall@fr.com
                                     FISH & RICHARDSON P.C.
                                     1717 Main Street, Suite 5000
                                     Dallas, Texas 75201
                                     (214) 747-5070 Telephone
                                     (214) 747-2091 Facsimile

                                     Melissa R. Smith
                                     State Bar No. 24001351
                                     melissa@gillamsmithlaw.com
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, TX 75670
                                     (903) 934-8450 Telephone
                                     (903) 934-9257 Facsimile

                                     ATTORNEYS FOR DEFENDANT
                                     FOSSIL GROUP, INC.




    JOINT PROPOSED VERDICT FORM                                           10
    CASE NO: 2:18-cv-00049-JRG-RSP
Case 2:18-cv-00049-JRG-RSP Document 192-2 Filed 07/15/19 Page 11 of 11 PageID #:
                                    7046


                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a) on July 15, 2019. Therefore, this document was served on

  all counsel who are deemed to have consented to electronic service.


                                                /s/ Collin J. Marshall
                                                   Collin J. Marshall




    JOINT PROPOSED VERDICT FORM                                                               11
    CASE NO: 2:18-cv-00049-JRG-RSP
